        Case 1:20-cv-01609-AJN-GWG Document 43
                                            42 Filed 04/27/21
                                                     04/26/21 Page 1 of 1




         Writer’s email: simcha@kandsllp.com
         Writer’s direct dial: (212) 796-8916

                                                             April 26, 2021
Via ECF
Hon. Gabriel W. Gorenstein
Magistrate Judge                            0(025$1'80(1'256(0(17
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:      GateGuard, Inc. v. Goldmont Realty Corp., et al.
                 Case No.: 1:20-cv-01609-AJN-GWG

Dear Judge Gorenstein:

        This office represents defendants Goldmont Realty Corp. (“Goldmont”), Leon Goldenberg and
Abi Goldenberg in the above referenced action (collectively, the “Defendants”). Pursuant to the Court’s
Order dated April 16, 2021 (Docket No. 41), the parties have met and conferred to discuss outstanding
discovery on April 19, 2021 and have continued to produce discovery documents on a rolling basis.

        Pursuant to paragraph 1.E of this Court’s Individual Practices, the parties respectfully request an
extension of current discovery deadlines (see Docket No. 34) by three (3) months, as follows:

    x   Depositions shall be completed by July 26, 2021;
    x   Completion of fact discovery by July 26, 2021; and
    x   All expert discovery shall be completed by August 9, 2021.

       Plaintiff previously requested extensions to various court appearances. Defendants request the
above referenced relief to ensure that they have time to review all discovery produced thus far. Plaintiff
does not object to the above requested relief.

        We thank the Court for its attention to the above.
 7KHSURSRVHGVFKHGXOHLVDSSURYHG
                                                           Respectfully Submitted,
 6R2UGHUHG



  $SULO

cc: Ariel Reinitz, Esq. (via email – ariel.Reinitz@fisherbroyles.com)
